Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 -14 are allowed.
The following is an examiner’s statement of reasons for allowance: simulation device for executing simulation of a program including a first function and a second function that are similar to each other, the simulation device comprising: a memory to store address information in which a first start address that is a start address of an instruction sequence of the first function, a first end address that is an end address of an instruction sequence of the first function, a second start address that is a start address of an instruction sequence of the second function, and a second end address that is an end address of an instruction sequence of the second function, are associated with each other.
Referenced prior art include:
6,098,148 (Carlson) teaching direct access storage device (DASD) containing a sequence of machine-readable digital data including volume trailer concluding said sequence: consulting the volume trailer to determine a number of marker codes in an original record group; and sequentially advancing through each record until reaching a first marker code or an end of original record group.
US 2013/0159683 (Hickey) teaching method including receiving an instruction and an address of the instruction to prevent execution of the instruction based at least in part on determining that the address is within a range of addresses.
2007/0239973 (Wirse) teaching processor and processing method for reusing arbitrary sections of program code providing directing program execution to a particular start address, an end address specified in conjunction with the specific program instruction and the processor to re-direct control upon completion of code execution between the start and end address to either another specified address.
US 9,442,836 (Yamamura) teaching execution of a memory area allocation function requesting memory area allocation referring to an address range table and perform determination processing as to whether or not an access destination address of a memory access instruction is within an address range indicated by the address range information registered in the address range table, in response to an execution of the memory access instruction relating to the memory allocation area.
S. Stattelmann, G. Gebhard, C. Cullmann, O. Bringmann and W. Rosenstiel, "Hybrid source-level simulation of data caches using abstract cache models," 2012 Design, Automation & Test in Europe Conference & Exhibition (DATE), 2012, pp. 376-381.

However, none of the prior art of record teaches or renders obvious the features, as recited in the claims taken in light of the disclosure, specifically, the simulation device, as described above, in combination with:
processing circuitry to acquire, as an original address, an address of an instruction sequence for executing simulation, to determine whether the original address is in between the first start address and the first end address using the address information, to rearrange the original address to between the second start address and the second end address when the original address is in between the first start address and the first end address, and to set a rearranged address as a processing address, and to execute cache simulation on the processing address, and to evaluate whether to be a cache hit or a cache miss.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136